Case 1:19-cv-00331-LO-MSN Document 157-10 Filed 02/24/21 Page 1 of 8 PageID# 2326




                             EXHIBIT I
Case 1:19-cv-00331-LO-MSN Document 157-10 Filed 02/24/21 Page 2 of 8 PageID# 2327




              TELEPHONE: 1-212-558-4000
                                                                            125 Broad Street
               FACSIMILE: 1-212-558-3588
                   WWW.SULLCROM.COM                                   New York, New York 10004-2498
                                                                                         ______________________


                                                                          LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                           BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                 BEIJING • HONG KONG • TOKYO

                                                                                     MELBOURNE • SYDNEY




                                                                         October 15, 2020

        Via E-mail

        Michael J. Melkersen, Esq.,
           Melkersen Law Group, LLC,
                5 Surfside Road – Palmas Del Mar,
                    Humacao, Puerto Rico 00791.

                         Re:        Garcia, et al. v. Volkswagen Group of America, Inc., et al.,
                                    Case No. 1:19-cv-331-LO-MSN

        Dear Mike:

                       On behalf of Volkswagen Group of America, Inc. (“VWGoA”), I write
        regarding issues discussed during our meet-and-confer on September 29, 2020 and in
        response to your October 1, 2020 letter.

                        Custodians. In your October 1 letter, you requested that we add
        approximately 30 custodians to the list of 11 individuals we had already designated as
        VWGoA custodians, as set forth in our September 28, 2020 letter. At this time, we agree
        to add the following seven individuals as VWGoA custodians:

                    Chi-han Chen, Technical Assistant Manager, FAP Resolution, QA-Quality
                     Steering Planning & Project
                    Timothy Glynn, Product Communications Specialist, VW Press & Public
                     Relations (former)
                    Jed Hathaway, Director, Corporate Vehicle Services (former)
                    David Holtz, General Manager, Corporate Vehicle Services (former)
                    Robert Martell, Vice President, VW Customer Experience (former)
                    Gregory McReynolds, Manager, Defect Reporting, EEO
                    Scott Vazin, Executive Vice President, Communications (former)

                        We are continuing to evaluate which, if any, of the other individuals
        identified in your October 1 letter may be appropriate to add as custodians.
Case 1:19-cv-00331-LO-MSN Document 157-10 Filed 02/24/21 Page 3 of 8 PageID# 2328




         Michael J. Melkersen, Esq.
                                                                                                  -2-

                        VWGoA Email Data. During our September 29 meet-and-confer, you
        asked whether it was possible to run searches over the entirety of VWGoA’s email data
        without identifying specific custodians or first transferring email data to a review
        platform. VWGoA confirms that it is not technologically feasible to run searches over all
        email data as it is stored in the ordinary course of business. To run searches over the
        entirety of VWGoA’s email data would require exporting, transferring, and uploading all
        email data in SourceOne (hundreds of terabytes) to a document review platform for
        searching. It would thus be cost-prohibitive, unduly burdensome, and not proportional
        for VWGoA to undertake any such searches over the entirety of its email data. To run
        searches over email data for specific custodians, VWGoA must collect individual
        custodians’ email from SourceOne and upload that data to a suitable document review
        platform for searching. It is therefore necessary to identify specific custodians over
        whose email data VWGoA will run its searches.

                        In your October 1 letter, you asked for additional information on
        SourceOne and requested that VWGoA search for any email data during the relevant time
        period that is not in SourceOne. SourceOne is the archiving system VWGoA uses to
        store emails. VWGoA confirms that it will conduct electronic searches using the search
        terms indicated herein and the agreed date range of January 1, 2007 through March 21,
        2019 across both SourceOne email data for the VWGoA custodians and any other email
        data collected from the VWGoA custodians.

                        Search Terms. In your October 1 letter, you proposed certain revisions to
        the search terms that VWGoA proposed in its September 28 letter. You also proposed
        ten additional search strings of your own, and asked that VWGoA propose additional
        search strings to identify documents responsive to Plaintiffs’ First Requests for
        Production to Defendant Volkswagen Group of America, Inc. (the “Requests”) No. 2 and
        No. 4. In response to your requests, Exhibit 1 hereto reflects VWGoA’s proposal.
        VWGoA intends to run the search terms listed in Exhibit 1 across the email data for the
        agreed-upon VWGoA custodians (i.e., those listed in our September 28 letter and above),
        and across the Rational database without limitation by custodian, over the agreed date
        range. Revisions to the search term strings set forth in our September 28 letter are in red
        text in Exhibit 1 for ease of review.

                  Search Strings #1-10. VWGoA is willing to accept your proposed revisions
                   to the search terms listed in our September 28 letter, as reflected in Exhibit 1.
                   You also proposed two search strings apparently designed to identify
                   documents potentially responsive to Request No. 5 and No. 6, which VWGoA
                   is willing to incorporate into search string #3, as reflected in Exhibit 1.

                  Search String #11. In your October 1 letter, you proposed eight search
                   strings apparently designed to identify documents potentially responsive to
Case 1:19-cv-00331-LO-MSN Document 157-10 Filed 02/24/21 Page 4 of 8 PageID# 2329




         Michael J. Melkersen, Esq.
                                                                                                  -3-

                      Request No. 3. VWGoA currently anticipates that it may identify easily
                      segregable documents responsive to Request No. 3, and search strings #1 and
                      #2 are intended to identify documents potentially responsive to Request No. 3
                      that relate to the purported Class Vehicles. However, in the interest of
                      compromise, VWGoA will agree to run your proposed search strings as
                      reflected in search string #11 in Exhibit 1. Please note that VWGoA’s
                      proposal is to use proximity operators rather than “AND” connectors.

                     Search Strings #12-13. In your October 1 letter, you asked that we propose
                      additional search strings for Request Nos. 2 and 4. VWGoA currently
                      anticipates that it may identify easily segregable documents responsive to
                      Request No. 4. Furthermore, search strings #1 and #2 are intended to identify
                      documents potentially responsive to Request No. 2 and No. 4 related to the
                      purported Class Vehicles. Again, in the interests of compromise, we propose
                      search strings #12 and #13 as searches corresponding to Request No. 2 and
                      No. 4, respectively.

                        Exhibit 1 also identifies the particular Request(s) that correspond to each
        search term string. Note that, although each search term string is designed to identify
        documents potentially responsive to the particular Request(s) listed, in reviewing
        documents with search term hits, we will consider whether the document is responsive to
        any of Plaintiffs’ Requests for which VWGoA has agreed to provide documents—not just
        the particular Request(s) listed for each search string.

                       Import Data. In your October 1 letter, you called our attention to Request
        Nos. 25, 31, and 76, which request certain HS-7 forms. Paper HS-7 forms are not
        required to be completed for every vehicle imported by VWGoA. Rather, for most
        vehicles VWGoA submits a data file to the relevant government agencies containing
        information similar to the fields on the HS-7 form. VWGoA is investigating the form in
        which relevant excerpts of this data can be produced.

                                               *      *       *

                         We are available to meet-and-confer on these and any other discovery
        issues.

                                                                      Sincerely,

                                                                      /s/ Suhana S. Han

                                                                      Suhana S. Han

        cc:       Counsel of record
Case 1:19-cv-00331-LO-MSN Document 157-10 Filed 02/24/21 Page 5 of 8 PageID# 2330




         Michael J. Melkersen, Esq.
                                                                                                -4-

                                                Exhibit 1

        Search String #1: Named Plaintiffs Terms. Request Nos. 2, 3, 4, 7, 9, 10, 11, 12, 13, 21,
        32, 33, 34, 38, 39, 40, 41, 43, 44, 45, 46, 47, 48, 49, 58, 73, 74, 75, 77, 78, 82, 89.
        “Ricardo Garcia” OR
        “Duane Glover” OR
        “Paul Jacobson” OR
        “Gaetano Calise” OR
        “Mykhaylo Holovatyuk” OR
        “Brian Garcia” OR
        “Paul Thomson” OR
        “David Hartman” OR
        “Dave Hartman” OR
        WVWLF7AU2FW135993 OR
        WVGBV7AX1DW558422 OR
        WVWAP7AN6FE817987 OR
        WVWGU7AN3DE556558 OR
        WVWBN7AN3DE507979 OR
        3VW4T7AU7HM001719 OR
        3VW017AU4HM500479 OR
        WVGEP9BP1ED001525

        Search String #2: Class Vehicles Terms. Request Nos. 2, 3, 4, 7, 8, 9, 10, 11, 12, 13, 21,
        32, 33, 34, 38, 39, 40, 41, 43, 46, 47, 48, 49, 58, 73, 74, 75, 77, 78, 82, 89.
        The 1,541 VINs listed in Exhibit A to VWGoA’s supplemental interrogatory responses

        Search String #3: Recalls – NHTSA Communications Terms. Request Nos. 5, 6, 7, 8.
        To/from/cc email with @dot.gov OR @justiz.niedersachsen.de domain name
        AND
        18V329 OR 18-V-329 OR 18V-329 OR 18-V329 OR 19V679 OR 19-V-679 OR 19V-
        679 OR 19-V679 OR 01C5 OR 01C6 OR 01D7 OR 0-series OR 0series OR “0 series”
        OR “zero series” OR zero-series OR pre-series OR preseries OR “pre series” OR
        preproduction OR “pre production” OR pre-production OR “early production”

        Search String #4: Recalls – Internal Communications Terms. Request Nos. 7, 8, 88.
        To/from/cc email with @vw.com OR @volkswagen.de OR vw.com.mx domain name
        AND
        (18V329 OR 18-V-329 OR 18V-329 OR 18-V329 OR 19V679 OR 19-V-679 OR 19V-
        679 OR 19-V679 OR 01C5 OR 01C6 OR 01D7)

        Search String #5: Mileage on Title Application Terms. Request Nos. 7, 8, 37.
        To/from/cc email with @vw.com OR @volkswagen.de OR vw.com.mx domain name
        AND
Case 1:19-cv-00331-LO-MSN Document 157-10 Filed 02/24/21 Page 6 of 8 PageID# 2331




         Michael J. Melkersen, Esq.
                                                                                              -5-

        (Odometer OR mileage OR (default* w/10 mileage) OR (10 w/10 mile) OR (ten w/10
        mile) OR “10 mile” OR “10 miles” OR (mileage w/5 10) OR (mileage w/5 ten)) AND
        (title w/5 application)

        Search String #6: Pre-Production Vehicles Terms. Request Nos. 7, 8, 14, 16, 17, 26, 52,
        53, 54, 86.
        (preproduction OR pre-production OR “pre production” OR preseries OR pre-series OR
        “pre series” OR zero-series OR “zero series” OR 0-series OR 0series OR “0 series” OR
        “early production”)
        AND
        ((“audit report” OR “Der Spiegel” OR “PR Number” OR “Option code” OR “ECR” OR
        “ECN” OR “engineering change order” OR “engineering change notice” OR
        “engineering change request” OR “Elektronischer Teilekatalog” OR ETKA)
        OR
        ((comply* OR compliance OR confirm* OR conform* OR meet OR test*) w/10
        (“Federal Motor Vehicle Safety Standards” OR “FMVSS”)))

        Search String #7: Carfax Communications Terms. Request Nos. 7, 80.
        To/from/cc email with @carfax.com domain name
        AND
        (“contract” OR “agreement”)

        Search String #8: Carfax Price Calculator Terms. Request Nos. 7, 108.
        To/from/cc email with @vw.com OR @volkswagen.de OR vw.com.mx domain name
        AND
        “Carfax price calculator”

        Search String #9: Carfax Terms. Request Nos. 7, 98, 99.
        Carfax
        AND
        ((Certificate w/10 “buyback guarantee”) OR “daily data” OR “data feed”)

        Search String #10: Modifications Terms. Request No. 64.
        (Certificate w/5 alter*) OR
        (alter* or modif* or retrofit* w/10 (manufactur* w/5 (post* OR after)))

        Search String #11: Guidelines/Standards of Conduct. Request No. 3.
        #11.1:
        (“Conformity of Production” OR COP)
        w/10
        (“Process Standard” OR “Quarterly Report” OR “Annual Report”)
Case 1:19-cv-00331-LO-MSN Document 157-10 Filed 02/24/21 Page 7 of 8 PageID# 2332




         Michael J. Melkersen, Esq.
                                                                                             -6-

        #11.2:
        (“Conformity of Production” OR COP)
        w/10
        (CQ-A OR QS OR EKSP OR CQ-P)
        w/10
        (non-compliance OR noncompliance OR “out of compliance” OR noncompliant OR “not
        compliant” OR “do not comply” OR “does not comply” OR illegal OR improper OR
        “cannot be certified” OR “saleable with limitations” OR “not saleable” OR scrap OR
        scrapped or scrapping)

        #11.3:
        (“Conformity of Production” OR COP)
        w/10
        (60055 OR 4889600 OR E-tag OR Etag OR PARS OR “Project Appropriation Request”
        OR “(Project Appropriation Request)” OR “sold retail” OR (retail /5 sale) OR VCI OR
        “VW Credit” OR auction OR “auction system”)

        #11.4:
        (“Federal Safety Standards” OR FSS OR “Federal Motor Vehicle Safety Standards” OR
        FMVSS)
        w/10
        (noncompliance OR noncompliance OR “out of compliance” OR noncompliant OR
        “not compliant” OR “do not comply” OR “does not comply” OR illegal OR improper OR
        “cannot be certified” OR “saleable with limitations” OR “not saleable” OR scrap OR
        scrapped OR scrapping)

        #11.5:
        (0-series OR 0series OR “0 series” OR “zero series” OR “zero-series” or pre-series OR
        preseries OR “pre series” OR preproduction OR “pre production” OR pre-production OR
        “early production”)
        w/10
        (“Federal Safety Standards” OR FSS OR “Federal Motor Vehicle Safety Standards” OR
        FMVSS)

        #11.6:
        (0-series OR 0series OR “zero series” OR zero-series OR pre-series OR preseries OR
        “pre series” OR preproduction OR “pre production” OR “early production”)
        w/10
        (non-compliance or noncompliance OR “out of compliance” OR noncompliant OR “not
        compliant” OR “do not comply” OR “does not comply” OR illegal OR improper OR
        “cannot be certified” OR “saleable with limitations” OR “not saleable” OR scrap OR
        scrapped OR scrapping OR “internal use only”)
Case 1:19-cv-00331-LO-MSN Document 157-10 Filed 02/24/21 Page 8 of 8 PageID# 2333




         Michael J. Melkersen, Esq.
                                                                                                  -7-

        #11.7:
        (“Certificate of Title” OR “original title” OR “title application” OR (appl* /5 title))
        w/10
        (7,500 OR 7500 OR preregistration OR VCI OR “VW Credit” OR auction OR “auction
        system” OR CPO OR “certified pre-owned” OR “certified pre owned”)

        #11.8:
        (Odometer OR miles OR mileage)
        w/10
        (inaccurate OR “not accurate” OR non-compliance OR noncompliance OR “out of
        compliance” OR noncompliant OR “not compliant” OR “non compliant” OR “non-
        compliant” OR “do not comply” OR “does not comply” OR illegal OR improper OR
        “cannot be certified” OR “saleable with limitations” OR “not saleable” OR false OR
        perjury OR jail OR prison OR truth OR truthful)

        Search String #12: CPO Sales Strategy. Request No. 2.
        ((sales w/3 (strategy* OR plan OR project*)) OR “market share” OR profitability)
        w/20
        (“certified preowned” OR “certified pre owned” OR “certified pre-owned” OR CPO)

        Search String #13: MCO. Request No. 4.
        ((certificat* w/5 manufacturer*) OR (certificat* w/5 alter*) OR MCO)
        w/20
        (affix* OR issue* OR issuance OR complete OR apply)
